         Case 1:19-cv-11794-BCM Document 33 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 1/6/21
 RASHIEM SMITH,
                 Plaintiff,                                19-CV-11794 (BCM)
         -against-
                                                           ORDER
 BRP DEVELOPMENT CORP., et al.,
                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The parties having settled their dispute, including claims brought under the Fair Labor
Standards Act (FLSA) (Dkt. No. 24); having failed to comply with a series of scheduling orders
issued by the district judge (Dkt. Nos. 26, 28, 30); and having thereafter consented to the
jurisdiction of the assigned magistrate judge for all remaining proceedings pursuant to 28 U.S.C.
§ 636(c) (Dkt. No. 32);

       It is hereby ORDERED that all deadlines previously set in this action are vacated.

         It is further ORDERED that the parties shall submit, no later than January 19, 2021: (a)
a joint letter demonstrating that their settlement is fair and reasonable and should be approved in
light of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335-36
(S.D.N.Y. 2012); (b) a copy of their written settlement agreement, executed by all parties, which
will be placed on the public docket, see Wolinsky, 900 F. Supp. 2d at 335; and (c) counsel's
contingency fee agreement (if any) and time and expense records, to the extent necessary to support
any award of attorneys' fees and costs. In light of the multiple extensions of time previously granted
by the district judge for the submission of their settlement approval motion, the parties should not
expect any further extensions of this schedule absent exceptionally compelling circumstances.

        The parties are cautioned that "it would be the very rare case, if any, where confidentiality
terms in a settlement agreement would be appropriate in resolving a wage-and-hour lawsuit given
the policy concerns underlying the FLSA." Souza v. 65 St. Marks Bistro, 2015 WL 7271747, at *4
(S.D.N.Y. Nov. 6, 2015). This caution extends to so-called non-disparagement clauses, if such
clauses prevent a plaintiff from making truthful statements concerning his employment, the lawsuit
underlying the proposed settlement, or the settlement itself. See Weng v. T&W Rest., Inc., 2016
WL 3566849, at *4 (S.D.N.Y. June 22, 2016) (Moses, M.J.) (non-disparagement clause "must
include a carve-out for truthful statements about [a plaintiff's] experience in litigating [his] case")
(internal quotation marks omitted; modifications in original).

       The parties are further cautioned that courts in this district ordinarily refuse to approve
FLSA settlements that include one-way or overbroad general releases. See, e.g., Lopez v, Poko-St.
Ann L.P., 2016 WL 1319088, at *2 (S.D.N.Y. Apr. 4, 2016) (Moses, M.J.); Pinguil v. We Are All
Frank, Inc., 2018 WL 2538218 (S.D.N.Y. May 21, 2018) (Moses, M.J.).
         Case 1:19-cv-11794-BCM Document 33 Filed 01/06/21 Page 2 of 2




        The parties are further cautioned that this Court's fairness review "extends to the
reasonableness of attorneys' fees and costs." Fisher v. SD Protection, Inc., 948 F. 3d 593, 606 (2d
Cir. 2020). Any proposed award of fees and costs must be memorialized in the written settlement
agreement, signed by the parties, and supported by copies of counsel's contingency fee agreement
(if any) and time and expense records, properly authenticated. Id. at 600. In addition, the Court
expects a detailed explanation of the basis for the award. "[T]he most critical factor in determining
the reasonableness of a fee award is the degree of success obtained." Id. at 606 (quoting Farrar v.
Hobby, 506 U.S. 103, 114 (1992)) (internal quotation marks omitted).

       Dated: New York, New York
              January 6, 2021

                                                      SO ORDERED.



                                                      ________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge




                                                 2
